SCOTT, J.,
Dissenting:
For the reasons set out below, I must respectfully dissent. First, I would like to point out that this case comes to us on the motion of the KBA to sanction Maze for the same reason he was “temporarily” suspended from the practice of law more than five years ago. It does not come to us on an application for Maze’s readmission; in fact, he has never applied for readmission. Even so, the KBA Board of Governors recommended that Maze be suspended from the practice of law for five years by a vote of 12^4.
Because I agree with the Board of Governors that a five year suspension is the appropriate discipline in this case, I must dissent from the majority’s decision to permanently disbar Maze. While I do agree that Maze’s ethical violations are serious (he gave a total of $580 to five individuals to buy votes in his election and committed perjury when questioned about it) and deserve a serious sanction, I do not believe they warrant the “death penalty” as to his ability to practice law in the Commonwealth ever again.
I vote as I do because I strongly disagree with the majority three major points. First, the majority relies on Maze’s alleged involvement with jury tampering and apparent interference with a federal investigation. While the FBI did investigate this matter, no such charges were ever brought against Maze. In fact, Charles Hart, one of Maze’s acquaintances who allegedly made a phone call to a juror’s work supervisor, though initially convicted of attempting to influence a juror, had his conviction for this reversed by the Sixth Circuit.2
Secondly, the cases the majority relies upon in support of Maze’s permanent disbarment are not even comparable to this case. Frankly, the majority, in its opinion, does not properly acknowledge the girth of the permanently disbarred attorneys’ unethical conduct to which they have cited, *901particularly in the cases of the attorneys who were disbarred for non-financial crimes.
And, finally, the majority does not acknowledge the potential positive impact that rehabilitation plays on all parties involved. Many attorneys allowed the chance to rehabilitate their character and fitness to practice law have had subsequent positive impacts on their communities and peers.
Maze has now been suspended from the practice of law for the last five years pursuant to an interim felony suspension. An additional five-year suspension, as recommended by the Board of Governors, would mean that Maze would not practice law for a minimum of ten years. Furthermore, following the additional suspension, Maze would not necessarily ever be readmitted to the bar; rather, he would face a lengthy reinstatement process, with no guarantee of re-admission.
And, during this re-admission process, Maze would be required to: apply for readmission arid pay the associated fees, complete the required CLE credits, retake and pass a portion of the Bar examination, be approved by the Character and Fitness Committee, and, then ultimately, face a decision from this Court as to whether he would be readmitted to the practice of law. SCR 3.510. Plainly, such a process provides an appropriate means to safeguard the profession and the public should Maze fail to adequately redeem his character and fitness to practice law within the additional five years. I simply do not think that the only way to provide these safeguards, at this time, is to forever strip him of his law license.
I. JURY TAMPERING AND INTERFERENCE WITH INVESTIGATION
While Maze stipulates to the majority of the charges brought by the KBA against him, he contests those related to jury tampering and interference with a federal investigation. Moreover, I agree with him that the KBA failed to carry its burden to prove by a preponderance' of the evidence that he committed the ethical violations.
The majority’s decision states that Maze “was involved with jury tampering and apparent interference with the ensuing federal investigation.” However, Maze was never criminally charged with jury tampering in spite of an FBI investigation, and an “apparent interference with the ensuing federal investigation” is not a strong enough nail for us to hang our robes on when considering an appropriate sanction in this case.
The KBA charges here stem from (1) the copying, dissemination, and destruction of juror sheets during Maze’s criminal trial and (2) a phone call made by Charles Hart, a Bath County businessman, to juror Au-die Banks’s work supervisor, Cliff Davis.
Maze admits that he participated in the copying and dissemination of juror information sheets, both during jury selection and, again, once the fourteen-member panel was set. He also admits that he called a secretary in his office and instructed her to collect and destroy the juror information sheets after the judge in his criminal case expressed concern about their dissemination. However, he does not admit that he did any of these things for impermissible reasons. Attorneys regularly gather information on potential jurors for use in the jury selection process, and on actual jurors following their selection, in an effort to better understand the audience to whom they present their cases. There is nothing impermissible about such a practice within these limits — it occurs every day in major trials.
The KBA did not put forth evidence indicating that these juror sheets were *902used for impermissible purposes. Rather, the only evidence is Maze’s testimony, which indicates that he did not engage in any of these activities for impermissible reasons. Thus, in my opinion, the KBA failed to meet its burden to prove these charges by a preponderance of the evidence. SCR 3.380.
All the testimony concerning the phone call (detailed above by the majority) indicates that Hart called Davis, inquired about Banks, and indicated that he would talk to the Daws later in the week. There is nothing impermissible about that. In fact, although Charles Hart was originally convicted on the basis of this phone call, the Sixth Circuit reversed that conviction. See nl. While Maze was present in the room when Hart placed the call, he did not participate in the conversation. Likewise, there is no evidence that the phone call was made for any impermissible purpose.
Under our rules, the KBA bears the burden of proving their charges against Maze by a preponderance of the evidence, SCR 3.330, and, in my opinion, in this instance, they failed to do so. Again, the only evidence presented was Maze’s own testimony concerning the events surrounding the call, which the trial commissioner felt to lack credibility.
II. PERMANENT DISBARMENT CASES ARE EASILY DISTINGUISHABLE
Until 1998, we did not permanently disbar attorneys as we do now. Rather, until that time, our process was akin to the minimum five-year suspension advocated by the American Bar Association. Following the suspension, the “disbarred” attorneys had to go through a long and involved process to be readmitted to the practice of law, if they ever were.
While I recognize the wisdom in our current rule allowing for permanent disbarment in extreme cases of attorney misconduct, I just do not agree that this is one of those extreme cases meriting such a sanction. Admittedly, Maze exercised poor judgment in the months leading up to and the days following his election. However, as his many character witnesses indicated, this was not in keeping with his typical conduct. In fact, it was completely out of character. And, as stated, I do believe his conduct demands a harsh sanction. I do not, however, believe that it is to the benefit of anyone — not the legal community, his community in Bath County, or the public as a whole — to subject his bar license in the Commonwealth to the penalty of execution, i.e., permanent disbarment. Another five years is enough, if in fact he rehabilitates his character and fitness to practice law in that amount of time.
I believe the sanction of permanent disbarment should be reserved for extreme cases, such as stealing money from clients, other financial crimes, or such extreme non-financial crimes such as those actually cited to by the majority. For example, the attorney in Kentucky Bar Ass’n v. Getter, 211 S.W.3d 58, 59 (Ky.2007), had, failed to properly represent clients. However, the majority failed to mention that the attorney in that case had been disciplined on four prior occasions.
In Kentucky Bar Ass’n v. Vanmeter, 176 S.W.3d 692 (Ky.2005), the majority indicates that the attorney was disbarred for failure to properly represent clients and conviction of non-financial crimes. However, the majority again does not mention the pattern of unethical conduct in which that attorney had engaged. In fact, he had already received two private admonitions for failing to respond to bar complaints, but yet again failed to respond to the complaints leading to his ultimate disbarment. Clearly, he had established “a *903clear pattern of noncompliance with and disobedience to the rule of law.” Id. at 693. He had failed to appear in court to represent at least two different clients on numerous occasions and when he terminated his representation of one of these clients, he neither informed him of the termination nor returned the client’s file. He was also found guilty of six felonies: “First Degree Perjury, Tampering with Physical Evidence, Tampering with Public Records, and three counts of Second Degree Criminal Possession of a Forged Instrument.” Id. at 692-93.
As to Kentucky Bar Ass’n v. Belker, 997 S.W.2d 470, 471 (Ky.1999), the majority notes that Belker was permanently disbarred for sexual misconduct with clients, however, it again fails to convey the full extent and seriousness of the disbarred attorney’s conduct. Belker “violated disciplinary rules seventeen times through inappropriate sexual behavior toward nine clients and potential clients.” Id. Belker told these women, who had come to him seeking legal advice, that they had to submit to physical examinations. He then proceeded to fondle them — on seventeen occasions.
The majority also downplays the seriousness of the ethical violations in Kentucky Bar Ass’n v. Thomas, 999 S.W.2d 712 (Ky.1999), stating only that the attorney was “disbarred upon conviction of two non-financial felonies.” That is a true statement. He was, in fact, convicted of two non-financial felonies. However, the majority does not mention the severity and violent nature of the two felonies: attempted murder and first-degree manslaughter.
The non-financial cases on which the majority relies are, therefore, distinguishable: (1) Maze did not fail to properly represent his clients, let alone do so on multiple occasions, nor does he have a history of bar discipline; (2) Maze is not accused of any inappropriate contact with clients, much less seventeen times over; and (3) while Maze has been convicted of two felonies, his crimes do not rise to the level of attempted murder or first-degree manslaughter.
Turning to financial crimes, the majority gives a great deal of weight to a case in which a Commonwealth’s Attorney, Carmichael, was permanently disbarred following his conviction for attempted extortion. Kentucky Bar Ass’n v. Carmichael, 244 S.W.3d 111 (Ky.2008). Carmichael’s conviction was based on his attempt to extort $50,000 to $100,000 in exchange for a promise not to prosecute a man who had recently been arrested. The majority points out that, like Maze, Carmichael had no prior disciplinary history. However, the two cases are easily distinguishable. Carmichael was abusing his position as a prosecutor for his own financial gain. Maze did not attempt to cut deals with individuals, saying that he would not prosecute them in exchange for their votes if he were elected as the county attorney. Had he done so, as in Carmichael’s case, permanent disbarment would be an appropriate sanction. Maze did not “abus[e] his office’s power for [his] own selfish gains” as Carmichael did. What Maze did was clearly wrong, but it does not rise to that level.
Finally, the majority cites Kentucky Bar Ass’n v. Rice, 229 S.W.3d 903 (Ky.2007). In that case, Rice was permanently disbarred after committing a financial crime while employed as an Assistant Fayette County Attorney. Rice and his then-girlfriend obtained two credit cards using another individual’s name, birth date, and social security number. After being charged with two counts of credit card identity theft, Rice left the country (without leave to do so) while awaiting trial. *904When he returned home a year later, he did. not inform the court or the prosecutor of his return. As this Court stated in Rice’s case, “[r]elative to this being a crime involving financial dishonesty, this Court has recently stated, our precedent is crystal clear: we treat criminal financial misconduct by attorneys very seriously.” Rice, 229 S.W.3d at 905 (quotations and citations omitted).
I agree with the majority that permanent disbarment was appropriate in all the cases they cite in support of Maze’s permanent disbarment. However, I strongly disagree that any of these cases are on point here. Maze did not commit financial misconduct, he did not misuse his political office for personal gain, he did not fail to properly represent clients, he did not have inappropriate sexual contact with clients, and he did not commit violent felonies such as attempted murder and manslaughter. What he did, however, does warrant a serious sanction. And, the Board of Governors realized this when recommending a suspension of an additional five years on top of the five-year temporary suspension he has already served. I think this sanction is both.deserved and adequate. I also think, based on our precedent, that “permanent disbarment” in this instance without an opportunity for rehabilitation and readmission, is inappropriate.
III. REHABILITATION
Many facets of our justice system rely on the fact that it is possible for individuals to rehabilitate themselves. It is not easy, but it is possible. People make mistakes, some worse than others. Attorneys commit ethical violations. Some, like those cited by the majority and detailed above, do so repeatedly or to such an extent that we no longer believe they are capable of rehabilitating their character and fitness to practice law. However, as I have stated, I do not believe this is one of those cases, and I do not believe it is wise to set the precedent the majority sets today.'
In saying this, I draw on several cases that exhibit the ability of lawyers to rehabilitate them character and fitness to practice law and, thus, benefit their communities and peers. These cases come before the 1998 amendment to our Supreme Court Rules which changed our “disbarment” from a temporary suspension from the practice of law to what it is now.
The majority insists that these cases have .no bearing on our decision today, as these attorneys were eligible for future reinstatement under our rules as they existed at the time. I disagree. These attorneys resigned under terms of disbarment and were able to, after, among other things, proving to the Character and Fitness Committee that they possessed the appropriate character and fitness to practice law, be readmitted as members of the bar. This is the same process that Maze would be subjected to if the Court were to suspend him from the practice of law for a period of five years (as recommended by the Board of Governors) rather than permanently disbar him. Therefore, I find these cases extremely instructive.
For instance, former Kentucky State Senator, John D. Rogers resigned from the practice of law under terms of disbarment in April 1998. He had been convicted of federal charges of felony conspiracy to commit extortion, felony mail fraud, and making willful false statement to agents of the FBI (BOPTROT). Rogers v. Kentucky Bar Ass’n, 967 S.W.2d 583 (Ky.1998). He was readmitted to the practice of law in the Commonwealth in 2007, nine years after his disbarment.
Former United States Congressman, Carroll Hubbard, was convicted of three felonies: one count of conspiracy to im*905pede and impair the Federal Election' Commission, one count of theft of government property, and one count of obstruction of justice and resigned under terms of disbarment in 1994. Hubbard v. Kentucky Bar Ass’n, 878 S.W.2d 13 (1994). As wé described in our 2001 opinion readmitting him to the bar, seven years after his disbarment:
Hubbard’s convictions stem from a conspiracy between Hubbard and others to transfer funds from his 1992 .Congressional campaign committee, which he established for his re-election race in Western Kentucky, to his then-wife’s 1992 Congressional campaign committee, which was established for her Congressional race in Eastern Kentucky. Hubbard also used his Washington D.C. Congressional staff to work on his wife’s campaign. The staff members used • aliases and were being paid by the federal government for the time that they spent campaigning for her in Eastern Kentucky. Hubbard admitted that the purpose of this conspiracy was to solidify support for him across the state of Kentucky in his quest to run for governor.
Hubbard v. Kentucky Bar Ass’n, 66 S.W.3d 684, 685 (Ky.2001); see also Craft v. Kentucky Bar Ass’n, 291 S.W.3d 243 (Ky.2009) (readmitted eleven years after resigning under terms of disbarment in 1998). I fully understand that Hubbard was disbarred in a time when he was eligible for reinstatement. However, his disbarment was for similar type of “political election crime” that constitute Maze’s misconduct in the case at bar. In readmitting Hubbard, we noted that “Applicants are to be held to a substantially more rigorous standard than a first time applicant and the proof presented must be sufficient to overcome the prior adverse judgment. The judgment of disbarment continues to be evidence against the applicant and he may overcome it only by the most persuasive proof.” Id.
This is the lofty standard that Maze would have to meet in order to be readmitted to the practice of law if we chose a five year suspension rather than permanent disbarment. If he never meets this high standard,-he would never again • practice law in the Commonwealth. However, it is my contention that he should be given the chance. Hope is an eternal beacon.
KELLER, J., joins.
ENTERED: May 23, 2013.
/s/ John D. Minton, Jr. Chief Justice

. In a September 1, 2009 order in case number 08-5122, the Sixth Circuit reversed Hart's conviction, stating:
The undisputed testimony, however, was that, when Hart spoke with Davis, he did not refer directly or indirectly to the pending trial or to the fact that Banks was a juror. Instead, he discussed an unrelated business matter, then asked Davis "what kind of fellow” Banks was. Davis responded that Banks was "a good Christian man,” and Hart ended the conversation.
... Hart did not make any statements to Davis that could be construed as even a subtle attempt to influence Banks. Accordingly, there is simply no evidence that Hart actually endeavored to influence Banks, and we reverse his conviction as to count two.
Order at 2-3.